Name: 2003/567/CFSP: Council Decision 2003/567/CFSP of 21 July 2003 implementing Common Position 1999/533/CFSP relating to the European Union's contribution to the promotion of the early entry into force of the Comprehensive Nuclear Test-Ban Treaty (CTBT)
 Type: Decision
 Subject Matter: European construction;  international affairs;  electrical and nuclear industries
 Date Published: 2003-07-31

 Avis juridique important|32003D05672003/567/CFSP: Council Decision 2003/567/CFSP of 21 July 2003 implementing Common Position 1999/533/CFSP relating to the European Union's contribution to the promotion of the early entry into force of the Comprehensive Nuclear Test-Ban Treaty (CTBT) Official Journal L 192 , 31/07/2003 P. 0053 - 0053Council Decision 2003/567/CFSPof 21 July 2003implementing Common Position 1999/533/CFSP relating to the European Union's contribution to the promotion of the early entry into force of the Comprehensive Nuclear Test-Ban Treaty (CTBT)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Common Position 1999/533/CFSP of 29 July 1999 relating to the European Union's contribution to the promotion of the early entry into force of the Comprehensive Nuclear Test-Ban Treaty (CTBT)(1), and in particular Articles 1 and 4 thereof, in conjunction with Article 23(2) of the Treaty on European Union,Whereas:(1) In accordance with Article 4 of Common Position 1999/533/CFSP, the European Union undertook to encourage all States which have not yet done so to sign and ratify the CTBT without delay, in particular those States on the list of 44, whose ratification is necessary for the entry into force of the CTBT.(2) It is appropriate to contribute to a successful outcome of the third conference pursuant to Article XIV of the CTBT, which will take place in Vienna from 3 to 5 September 2003, aiming at accelerating the CTBT-ratification process in order to facilitate the early entry into force of the CTBT,HAS DECIDED AS FOLLOWS:Article 1Within the framework of the support for the early entry into force of the CTBT referred to in Article 1 of the Common Position 1999/533/CFSP, the European Union shall encourage all States which have not yet done so to sign and ratify the CTBT without delay.For this purpose, the European Union shall encourage:(a) as a first priority, those States on the list of 44, whose signature and ratification is necessary for entry into force of the CTBT;(b) those States which have signed, but not ratified, the CTBT, in particular the States which will host stations of the International Monitoring System (IMS);(c) those States which have not signed the CTBT, in particular, the States which will host IMS stations.Article 2The European Union shall support the convening of the conference pursuant to Article XIV of the CTBT at political level.Article 3In order to accelerate the ratification process and to facilitate the early entry into force of the CTBT, the European Union may contact regional organisations (such as the African Union, Organisation of American States (OAS) and Association of East Asian States (ASEAN)).Article 4The Presidency shall inform the CTBT Provisional Technical Secretariat of the implementation of Articles 1 and 2.Article 5This Decision shall take effect on the date of its adoption.Article 6This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 21 July 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 204, 4.8.1999, p. 1.